Title: From George Washington to the Congregational Ministers of New Haven, 17 October 1789
From: Washington, George
To: Congregational Ministers of New Haven


          Seventeen Miles east of Camden [Conn.]
          Gentlemen,October 17th 1789.
          The Kind congratulations, contained in your address, claim and receive my grateful and affectionate thanks—respecting, as I do, the favorable opinions of Men distinguished for science and piety, it would be false delicacy to disavow the satisfaction, which I derive from their approbation of my public services, and private conduct.
          Regarding that deportment, which consists with true religion, as the best security of temporal peace, and the sure mean of attaining eternal felicity, it will be my earnest endeavor (as far as human fraility can resolve) to inculcate the belief and practice of opinions, which lead to the consummation of those desireable objects.
          The tender interest which you have taken in my personal happiness, and the obliging manner in which you express yourselves on the restoration of my health, are so forcibly impressed on my mind as to render language inadequate to the utterance of my feelings.
          If it shall please the Great Disposer of events to listen to the pious supplication, which you have preferred in my behalf, I trust that the remainder of my days will evince the gratitude of a heart devoted to the advancement of those objects, which receive the approbation of Heaven, and promote the happiness of our fellow men.
          My best prayers are offered to the Throne of Grace for your happiness, and that of the Congregations committed to your care.
          
            Go: Washington
          
        